      Case 3:20-cv-05842-MCR-HTC Document 7 Filed 12/01/20 Page 1 of 2

                                                                       Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MICHAEL ANDRE PEAVY,

      Plaintiff,

v.                                            CASE NO. 3:20cv5842-MCR-HTC

ESCAMBIA COUNTY JAIL, et al.,

      Defendants.
                                    /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 22, 2020. ECF No. 5. Plaintiff was furnished

with a copy of the Report and Recommendation and was afforded an opportunity

to file an objection pursuant to Title 28, United States Code, Section 636(b)(1). I

have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 5) is

adopted and incorporated by reference in this Order.
      Case 3:20-cv-05842-MCR-HTC Document 7 Filed 12/01/20 Page 2 of 2

      2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to disclose a pending federal action, failure to pay the filing fee, failure to

keep the Court advised of his mailing address, and failure to prosecute.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 1st day of December 2020.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5842-MCR-HTC
